The record submitted by you is what is known under our practice as a case-made, a complete record of each successive action of the trial court at the trial, including the testimony taken. From this it appears that Johnnie Washington, the defendant in the trial court, has served written notice of his intention to appeal from the judgment of the lower court to this court, which under the Constitution and laws of this state he may do at any time within six months from December 12, 1924, and that steps have been taken to perfect the appeal.
You are therefore advised that if the appeal is not lodged in this court before February 19, 1925, in order to accord the accused his statutory right to appeal within six months, the execution of the sentence of death should be postponed to some date after June 12, 1925.
If, in the meantime, the appeal is perfected and filed in this court, that will automatically give the accused the right to a further suspension of the execution of sentence until the merits of the appeal are finally determined.
MATSON, P.J., and DOYLE, J., concur. *Page 29